AMENDED AND RESTATED ADVISORY AGREEMENT

THIS AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”), dated as of
November 14, 2008 and effective as of October 24, 2008 (the “Effective Date”),
is by and among GRUBB & ELLIS HEALTHCARE REIT, INC., a Maryland corporation (the
“Company”), GRUBB & ELLIS HEALTHCARE REIT HOLDINGS, LP, a Delaware limited
partnership (the “Partnership”), GRUBB & ELLIS HEALTHCARE REIT ADVISOR, LLC, a
Delaware limited liability company (the “Advisor”) and, solely for purposes of
Sections 17 and 37 of this Agreement, GRUBB & ELLIS REALTY INVESTORS, LLC, a
Virginia limited liability company (“GERI”) and amends, restates, and supersedes
in its entirety that certain Advisory Agreement dated September 20, 2006, as
amended by a First Amendment to Advisory Agreement dated November 16, 2006
(collectively, the “Original Advisory Agreement”) executed by the Company,
Partnership, Advisor and GERI. From and after the execution and delivery of this
Agreement, the Original Advisory Agreement shall be of no further force and
effect.

WITNESSETH

WHEREAS, the Company has filed with the Securities and Exchange Commission a
Registration Statement on Form S-11 (File No. 333-133652) (the “Registration
Statement”) covering the initial public offering of its common stock, par value
$0.01 per share (the “Shares”);

WHEREAS, the Company has qualified as a REIT (as defined below), and intends to
continue to invest its funds in investments permitted by the terms of the
Company’s Articles of Incorporation and Sections 856 through 860 of the Code (as
defined below);

WHEREAS, the Company is the general partner of the Partnership and intends to
continue to conduct all of its business and make all of its investments in
Properties and Real Estate Related Securities through the Partnership;

WHEREAS, the Company and the Partnership desire to avail themselves of the
experience, sources of information, advice, assistance and certain facilities
available to the Advisor (as defined below) and to have the Advisor undertake
the duties and responsibilities hereinafter set forth, on behalf of, and subject
to the supervision of, the Board of Directors of the Company all as provided
herein; and

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:

Acquisition Expenses. Any and all expenses incurred by the Company, the
Partnership, the Advisor, or any Affiliate of either in connection with the
selection, evaluation, acquisition and development of, and investment in
Properties, whether or not acquired or made so long as the Board of the Company
approved the acquisition of the Properties, including, but not limited to, legal
fees and expenses, travel and communications expenses, cost of appraisals and
surveys, nonrefundable option payments on property not acquired, accounting fees
and expenses, computer use related expenses, architectural, engineering and
other property reports, environmental and asbestos audits, title insurance and
escrow fees, loan fees or points or any fee of a similar nature paid to a third
party, however designated, transfer taxes, and personnel and miscellaneous
expenses related to the selection, evaluation and acquisition of properties.

Acquisition Fee. The Acquisition Fee payable to the Advisor as defined in
Section 8(a).

Advisor. Grubb & Ellis Healthcare REIT Advisor, LLC, a Delaware limited
liability company, any successor advisor to the Company and the Partnership to
which Grubb & Ellis Healthcare REIT Advisor, LLC or any successor advisor
subcontracts substantially all of its functions.

Affiliate or Affiliated. An Affiliate of another Person includes only the
following: (i) any Person directly or indirectly owning, controlling, or holding
with the power to vote ten percent (10%) or more of the outstanding voting
securities of such other Person; (ii) any Person ten percent (10%) or more of
whose outstanding voting securities are directly or indirectly owned,
controlled, or held, with power to vote, by such other Person; (iii) any Person
directly or indirectly controlling, controlled by, or under common control with
such other Person; (iv) any executive officer, director, trustee, or general
partner of such other Person; and (v) any legal entity for which such Person
acts as an executive officer, director, trustee, or general partner. An entity
shall not be deemed to control or be under common control with an
Advisor-sponsored program unless (i) the entity owns ten percent (10%) or more
of the voting equity interests of such program or (ii) a majority of the board
of directors (or equivalent governing body) of such program is comprised of
Affiliates of the entity.

Appraised Value. Value according to an appraisal made by an Independent
Appraiser.

Articles of Incorporation. The Articles of Incorporation of the Company under
Title 2 of the Corporations and Associations Article of the Annotated Code of
Maryland dated as of April 20, 2006, as amended from time to time.

Asset Management Fee. The Asset Management Fee payable to the Advisor as defined
in Section 8(b).

Average Invested Assets. For a specified period, the average of the aggregate
Book Value of the assets of the Company invested, directly or indirectly, in
Real Estate Related Securities or Properties, before reserves for depreciation,
bad debts or other similar non-cash reserves, computed by taking the average of
such values at the end of each month during such period.

Board of Directors or Board. The persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.

Book Value. The value of an asset on the books of the Company, before allowance
for depreciation or amortization.

Bylaws. The bylaws of the Company, as the same are in effect from time to time.

Capped O&O Expenses. All Organizational and Offering Expenses other than selling
commissions, the marketing support fee and the due diligence reimbursement as
described under “Plan of Distribution” to the Registration Statement.

Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct or willful or grossly negligent breach of fiduciary
duty by the Advisor, or a material breach of this Agreement by the Advisor,
provided that (i) the Advisor does not cure any such material breach within
thirty (30) days of receiving notice of such material breach from the Company or
the Partnership, or (ii) such material breach is not of a nature that can be
remedied within such period.

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

Company. Grubb & Ellis Healthcare REIT, Inc., a corporation organized under the
laws of the State of Maryland.

Competitive Real Estate Commission. A real estate or brokerage commission for
the purchase or sale of a property which is reasonable, customary, and
competitive in light of the size, type, and location of the property.

Contract Purchase Price. The amount actually paid or allocated by the Company in
respect of the purchase, development, construction or improvement of a Property,
or the amount funded to acquire or originate a Real Estate Related Security, in
each case exclusive of Acquisition Fees and Acquisition Expenses.

Contract Sales Price. The total consideration received by the Company for the
sale of a Property exclusive of the applicable Disposition Fee.

Director. A member of the Board of Directors of the Company.

Disposition Fee. The fee payable to the Advisor under certain circumstances in
connection with the Sale of one or more Properties pursuant to Section 8(c).

Distributions. Any distributions of money or other property by the Company to
owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.

Fiscal Year. Any period for which any income tax return is submitted by the
Company to the Internal Revenue Service and which is treated by the Internal
Revenue Service as a reporting period.

Good Reason. With respect to the termination of this Agreement, (i) any failure
to obtain a satisfactory agreement from any successor to the Company and the
Partnership to assume and agree to perform the Company’s and the Partnership’s
obligations under this Agreement; or (ii) any material breach of this Agreement
by the Company, provided that (x) the Company does not cure such material breach
within thirty (30) days of receiving notice of such material breach from the
Advisor, or (y) such material breach is not of a nature that can be remedied
within such period.

Gross Income. All cash receipts derived from the operation of any Property,
excluding (i) tenant security deposits unless and until such deposits are
forfeited upon a tenant default and (ii) proceeds from insurance claims,
condemnation proceedings, sales or refinancings.

Gross Offering Proceeds. The aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for volume
discounts or Organizational and Offering Expenses. For the purpose of computing
Gross Offering Proceeds, the purchase price of any Share for which reduced
selling commissions are paid to the dealer manager or a soliciting dealer (where
net proceeds to the Company are not reduced) shall be deemed to be the full
amount of the offering price per Share pursuant to the prospectus for such
Offering without reduction.

Grubb & Ellis Realty Investors, LLC. Grubb & Ellis Realty Investors, LLC, a
Virginia limited liability company.

Independent Appraiser. A person or entity with no material current or prior
business or personal relationship with the Advisor or the Directors, who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of assets of the type held by the Company, and who is a qualified
appraiser of real estate as determined by the Board. Membership in a nationally
recognized appraisal society such as the American Institute of Real Estate
Appraisers or the Society of Real Estate Appraisers shall be conclusive evidence
of such qualification.

Independent Director. A Director who is not and within the last two years has
not been directly or indirectly associated with the Advisor by virtue of
(i) ownership of an interest in the Advisor or its Affiliates, (ii) employment
by the Advisor or its Affiliates, (iii) service as an officer or director of the
Advisor or its Affiliates, (iv) performance of services, other than as a
Director, for the Company, (v) service as a director or trustee of more than
three REITs advised by the Advisor, or (vi) maintenance of a material business
or professional relationship with the Advisor or any of its Affiliates. A
business or professional relationship is considered material if the gross income
derived by the Director from the Advisor and Affiliates (excluding fees for
serving as a director of the Company or other REIT or real estate programs
organized or advised by the Advisor or its Affiliates) exceeds five percent (5%)
of either the Director’s annual gross income during either of the last two years
or the Director’s net worth on a fair market value basis. An indirect
relationship shall include circumstances in which a Director’s spouse, parents,
children, siblings, mothers or fathers-in-law, sons or daughters-in-law, or
brothers or sisters-in-law is or has been associated with the Advisor, any of
its Affiliates, or the Company.

Joint Venture. Any joint venture, partnership, limited liability company or
other Affiliate of the Company (other than the Partnership) that owns, in whole
or in part on behalf of the Company, any Properties.

Lease Fee. The Lease Fee payable to the Advisor, an Affiliate of the Advisor or
a non-Affiliated third party as the Property Manager as defined in Section 8(d).

Listing. The term “Listing” shall mean that the Shares have been approved for
trading on (i) the New York Stock Exchange, the American Stock Exchange, or the
Global Market or the Global Select Market of the Nasdaq Stock Market (or any
successor to such entities) or (ii) a national securities exchange (or tier or
segment thereof) that has listing standards that the Securities and Exchange
Commission has determined by rule are substantially similar to the listing
standards applicable to securities described in Section 18(b)(1)(A) of the
Securities Act of 1933, as amended. Upon such Listing, the Shares shall be
deemed Listed.

NASAA Guidelines. The NASAA Statement of Policy Regarding Real Estate Investment
Trusts as in effect on the date hereof.

Net Income. For any period, the total revenues applicable to such period, less
the total expenses applicable to such period excluding additions to reserves for
depreciation, bad debts or other similar non-cash reserves; provided, however,
Net Income for purposes of calculating total allowable Operating Expenses (as
defined herein) shall exclude the gain from the sale of the Company’s assets.

Offering. Any offering of Shares that is registered with the SEC, excluding
Shares offered under any employee benefit plan.

Offering Stage. The period from the commencement of the Company’s initial public
equity offering through the termination of the Company’s last public equity
offering prior to Listing, but in no event later than September 20, 2009. For
purposes of this definition, “public equity offering” does not include offerings
on behalf of selling stockholders or offerings related to a distribution
reinvestment plan, employee benefit plan or the redemption of interests in the
Partnership.

Operating Expenses. All costs and expenses incurred by the Company, as
determined under generally accepted accounting principles, which in any way are
related to the operation of the Company or to Company business, including fees
paid to the Advisor, but excluding (i) the expenses of raising capital such as
Organizational and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and tax incurred in connection with the issuance, distribution,
transfer, registration and Listing of the Shares, (ii) interest payments,
(iii) taxes, (iv) non-cash expenditures such as depreciation, amortization and
bad loan reserves, (v) incentive fees paid in compliance with Section IV.F of
the NASAA Guidelines and (vi) Acquisition Fees and Acquisition Expenses, real
estate commissions on resale of property, and other expenses connected with the
acquisition, disposition, and ownership of real estate interests, mortgage loans
or other property (such as the costs of foreclosure, insurance premiums, legal
services, maintenance, repair and improvement of property).

Organizational and Offering Expenses. Any and all costs and expenses, including
selling commissions, the marketing support fee and the due diligence expense
reimbursement, incurred by the Advisor or any Affiliate in connection with the
formation, qualification and registration of the Company and the marketing and
distribution of the Shares, including, without limitation, the following: total
underwriting and brokerage discounts and commissions (including fees of the
underwriter’s attorneys); printing, engraving, mailing and distributing costs;
salaries of employees while engaged in sales activity; telephone and other
telecommunications costs; all advertising and marketing expenses (including the
costs related to investor and broker-dealer sales meetings); charges of transfer
agents, registrars, trustees, escrow holders, depositories and experts; and
fees, expenses and taxes related to the filing, registration and qualification
of the sale of the Shares under federal and state laws, including accountants’
and attorneys’ fees.

Partnership. Grubb & Ellis Healthcare REIT Holdings, LP, a Delaware limited
partnership formed to own and operate properties on behalf of the Company.

Partnership Agreement. The Agreement of Limited Partnership of the Partnership,
as amended from time to time, between the Company, as General Partner and the
Advisor, as the initial Limited Partner.

Person. An individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c)(17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.

Property or Properties. Any land, rights in land (including leasehold
interests), and any buildings, structures, improvements, furnishings, fixtures
and equipment located on or used in connection with land and rights or interests
in land, or any portion thereof, transferred or conveyed to the Company or the
Partnership, either directly or indirectly, or such investments the Board of
Directors and the Advisor mutually designate as Properties to the extent such
investments could be classified as either Properties or Real Estate Related
Securities.

Property Management Fee. The Property Management Fee payable to the Advisor, an
Affiliate of the Advisor or a non-Affiliated third party as the Property Manager
as defined in Section 8(d).

Property Manager. Any entity that has been retained to perform and carry out
property rental, leasing, operation and management services at one or more of
the Properties, excluding persons, entities or independent contractors retained
or hired to perform facility management or other services or tasks at a
particular Property.

REIT. A real estate investment trust under Sections 856 through 860 of the Code.

Real Estate Related Securities. Any real estate related securities investments
transferred or conveyed to the Company or the Partnership, either directly or
indirectly, or such investments the Board of Directors and the Advisor mutually
designate as Real Estate Related Securities to the extent such investments could
be classified as either Real Estate Related Securities or Properties.

Sale or Sales. (i) Any transaction or series of transactions whereby: (A) the
Company or the Partnership (except as described in other subsections of this
definition) sells, grants, transfers, conveys, or relinquishes its ownership of
any Property or portion thereof, including the lease of any Property consisting
of the building only, and including any event with respect to any Property which
gives rise to a significant amount of insurance proceeds or condemnation awards;
(B) the Company or the Partnership (except as described in other subsections of
this definition) sells, puts, transfers, conveys, or relinquishes its ownership
of all or substantially all of the interest of the Company or the Partnership in
any joint venture in which it is a co-venturer or partner; (C) any joint venture
(except as described in other subsections of this definition) in which the
Company or the Partnership as a co-venturer or partner sells, grants, transfers,
conveys, or relinquishes its ownership of any Property or portion thereof,
including any event with respect to any Property which gives rise to insurance
claims or condemnation awards; (D) the Company or the Partnership directly or
indirectly (except as described in other subsections of this definition) sells,
grants, conveys or relinquishes its interest in any loan or mortgage or any
portion thereof (including with respect to any mortgage or loan, all payments
thereunder or in satisfaction thereof other than regularly scheduled interest
payments) of amounts owed pursuant to such loan or mortgage and any event which
gives rise to the payment of a significant amount of insurance proceeds or
condemnation or similar award; or (E) the Company or the Partnership directly or
indirectly (except as described in other subsections of this definition) sells,
grants, transfers, conveys or relinquishes its ownership of any other Property
not previously described in this definition or any portion thereof, but (ii) not
including any transaction or series of transactions specified in clause (i)(A),
(i)(B), (i)(C), (i)(D) or (i)(E) above in which the proceeds of such transaction
or series of transactions are reinvested in one or more Properties within one
hundred eighty (180) days thereafter.

Stockholders. The registered holders of the Shares.

Total Development Cost. With regard to any Property acquired by the Company
prior to or during the development or acquisition stages, all costs and expenses
paid or incurred by the Company that are in any way related to the development
of such Property, including, but not limited to, land and construction costs.

2%/25% Guidelines. The requirement pursuant to the NASAA Guidelines that, in any
twelve (12)-month period, total Operating Expenses not exceed the greater of two
percent (2%) of the Company’s Average Invested Assets during such twelve
(12)-month period or twenty-five percent (25%) of the Company’s Net Income over
the same twelve (12)-month period.

2. Appointment. The Company and the Partnership appoints the Advisor to serve as
its advisor and asset manager as of the Effective Date, on the terms and
conditions set forth in this Agreement, and the Advisor accepts such appointment
as of the Effective Date.

3. Duties and Authority of the Advisor. The Advisor undertakes to use its
reasonable efforts (1) to present to the Company and the Partnership potential
investment opportunities in order to provide a continuing and suitable
investment program consistent with the investment objectives and policies of the
Company as determined and adopted from time to time by the Board and (2) to
manage, administer, promote, maintain, and improve the Properties on an overall
portfolio basis in a diligent manner. The services of the Advisor are to be of
scope and quality not less than those generally performed by professional asset
managers of other similar property portfolios. The Advisor shall make available
the full benefit of the judgment, experience and advice of the members of the
Advisor’s organization and staff with respect to the duties it will perform
under this Agreement. The Advisor may also engage a Property Manager, which may
include Affiliates of the Advisor, to manage, promote, and lease the Properties.
To facilitate the Advisor’s performance of these undertakings, but subject to
the restrictions included in Sections 4 and 7 and the provisions of Section 11
and to the continuing and exclusive authority of the Board and the general
partner of the Partnership, the Company and the Partnership hereby delegate to
the Advisor the authority to, and the Advisor hereby agrees to, either directly
or by engaging an Affiliate:

(a) serve as the Company’s and the Partnership’s investment and financial
advisor and, as requested by the Board, provide research and economic and
statistical data in connection with the Company’s assets and investment
policies;

(b) provide the daily management of the Company and the Partnership and perform
and supervise the various administrative functions reasonably necessary for the
management of the Company and the Partnership;

(c) maintain and preserve the books and records of the Company, including (i) a
stock ledger reflecting a record of the Stockholders and their ownership of the
Company’s Shares, (ii) acting as transfer agent for the Company’s Shares or
selecting, engaging and overseeing the performance by a third party transfer
agent, and (iii) maintaining the accounting and other record-keeping functions
at the Property and Company levels;

(d) investigate, select, and, on behalf of the Company and the Partnership,
engage and conduct business with such Persons as the Advisor deems necessary to
the proper performance of its obligations hereunder, including but not limited
to consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, builders, developers, property owners, real estate management companies,
real estate operating companies, securities investment advisors, mortgagors, and
any and all agents for any of the foregoing, including Affiliates of the
Advisor, and Persons acting in any other capacity deemed by the Advisor
necessary or desirable for the performance of any of the foregoing services,
including but not limited to entering into contracts in the name of the Company
and the Partnership with any of the foregoing;

(e) make investments in and dispositions of Real Estate Related Securities
within the discretionary limits and authority as granted by the Board and in
accordance with the Articles of Incorporation;

(f) consult with the officers of the Company and the Board and assist the Board
in the formulation and implementation of the Company’s financial policies, and,
as necessary, furnish the Board with advice and recommendations with respect to
the making of investments consistent with the investment objectives and policies
of the Company and in connection with any borrowings proposed to be undertaken
by the Company and the Partnership;

(g) select joint venture partners, structure corresponding agreements and
oversee and monitor these relationships;

(h) recommend to the Board of Directors appropriate transactions which would
provide liquidity to the Stockholders;

(i) oversee the performance by a third party or Affiliated Property Manager of
its duties, including collection of payments due from third parties under
contracts related to use of any Property and other assets of the Company and
payment of Property expenses and maintenance;

(j) conduct periodic on-site visits to some or all (as the Advisor deems
reasonably necessary) of the Properties to inspect the physical condition of the
Properties and to evaluate the performance of a third party or Affiliated
Property Manager of its duties;

(k) review, analyze and comment upon the operating budgets, capital budgets and
leasing plans prepared and submitted by a third party or Affiliated Property
Manager and aggregate these property budgets into the Company’s overall budget;

(l) review and analyze on-going financial information pertaining to each
Property, each Real Estate Related Security and the overall portfolio of
Properties and Real Estate Related Securities;

(m) if a transaction requires approval by the Board of Directors, deliver to the
Board of Directors all documents requested by them in their evaluation of the
proposed investment in the Property or the Real Estate Related Security;

(n) formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
financing and refinancing, marketing, leasing, and disposition of Properties on
an overall portfolio basis;

(o) subject to the provisions of Sections 3(m) and 4 hereof, (i) locate, analyze
and select potential investments in Properties, (ii) structure and negotiate the
terms and conditions of transactions pursuant to which investment in Properties
will be made; (iii) make investments in Properties on behalf of the Company or
the Partnership in compliance with the investment objectives and policies of the
Company; (iv) arrange for financing and refinancing and make other changes in
the asset or capital structure of, and dispose of, reinvest the proceeds from
the sale of, or otherwise deal with the investments in, Property; (v) enter into
leases, supply agreements and other income-producing contracts relating to third
party use of any Property and other assets of the Company; (vi) enter into
service contracts for any Property, including oversight of Affiliated companies
that perform property management services for the Company and the Partnership;
(vii) if applicable, oversee a non-Affiliated Property Manager and any other
non-Affiliated Persons who perform services for the Company; and (viii) to the
extent necessary, perform all other operational functions for the maintenance
and administration of such Property;

(p) obtain the prior approval of the Board, any particular Directors specified
by the Board or any committee of the Board, as the case may be, for any and all
investments in Properties;

(q) negotiate on behalf of the Company and the Partnership with banks or lenders
for loans to be made to the Company, and negotiate on behalf of the Company and
the Partnership with investment banking firms and broker-dealers or negotiate
private sales of Shares and other securities or obtain loans for the Company and
the Partnership, but in no event in such a way so that the Advisor shall be
acting as broker-dealer or underwriter; provided, further, that any fees and
costs payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Company or the Partnership;

(r) on behalf of the Company and the Partnership, maintain, with respect to any
Property and to the extent available, title insurance or other assurance of
title and customary fire, casualty and public liability insurance;

(s) obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of investments or contemplated
investments of the Company and the Partnership in Properties or Real Estate
Related Securities;

(t) from time to time, or at any time reasonably requested by the Board, provide
information or make reports to the Board related to its performance of services
to the Company and the Partnership under this Agreement;

(u) from time to time, or at any time reasonably requested by the Board, make
reports to the Board of the investment opportunities it has presented to other
Advisor-sponsored programs or that it has pursued directly or through an
Affiliate;

(v) provide the Company and the Partnership with all necessary cash management
services;

(w) deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the investments in Properties and all valuations of
Real Estate Related Securities as may be required to be obtained by the Board;

(x) notify the Board of all proposed material transactions before they are
completed;

(y) at the direction of Company management, prepare the Company’s periodic
reports and other filings made under the Securities Exchange Act of 1934, as
amended, and the Company’s Post-Effective Amendments to the Registration
Statement as well as all related prospectuses, prospectus supplements and
supplemental sales literature and assist in connection with the filing of such
documents with the appropriate regulatory authorities;

(z) supervise the preparation and filing and distribution of returns and reports
to governmental agencies and to investors and act on behalf of the Company in
connection with investor relations;

(aa) effect any private placements of Shares or other interests in Properties as
may be approved by the Board;

(bb) establish and maintain bank accounts on behalf of the Company and the
Partnership pursuant to Section 5 of this Agreement;

(cc) provide office space, equipment and personnel as required for the
performance of the foregoing services as the Advisor;

(dd) use reasonable efforts to cooperate with the Company, consistent with the
Company’s current strategic plan (which may change from time to time) to
self-manage operations and to achieve substantial self-management by the end of
the Offering Stage pursuant to Section 11 below;

(ee) continue to timely provide key asset information to the Company and
proactively manage, with Company approval, the Properties and Real Estate
Related Securities on a coordinated basis. The Advisor will work directly with
and will timely provide information to and incorporate the approval of
designated Company representatives (including the Company’s Chief Executive
Officer, any asset manager or managers engaged by the Company and the Company’s
executive management team), both at the asset management and property management
levels. The parties will review existing processes and procedures (including
property specific budgeting, leasing and releasing, capital improvements, etc.),
and provide for Company approval of all material matters, consistent with the
Company’s transition to self-management; and

(ff) do all things it reasonably deems necessary to assure its ability to render
the services described in this Agreement.

4. Modification or Revocation of Authority of Advisor. The Board may, at any
time upon the giving of notice to the Advisor, modify or revoke the authority or
approvals set forth in Section 3; provided, however, that such modification or
revocation shall be effective upon receipt by the Advisor and shall not be
applicable to investment transactions to which the Advisor has committed the
Company and the Partnership prior to the date of receipt by the Advisor of such
notification.

5. Bank Accounts. At the direction of the Board of Directors, the Advisor may
establish and maintain one or more bank accounts in its own name for the account
of the Company and the Partnership or in the name of the Company and the
Partnership and may collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Company
and the Partnership, under such terms and conditions as the Board may approve,
provided that no funds shall be commingled with the funds of the Advisor; and
the Advisor shall from time to time render appropriate accountings of such
collections and payments to the Board and to the auditors of the Company.

6. Records; Access. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
and by counsel, auditors and authorized agents of the Company, at any time or
from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company and the
Partnership.

7. Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Company as a REIT, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company or the Partnership, its Shares or its other securities, or otherwise
not be permitted by the Articles of Incorporation or Bylaws of the Company,
except if such action shall be ordered by the Board, in which case the Advisor
shall notify promptly the Board of the Advisor’s judgment of the potential
impact of such action and shall refrain from taking such action until it
receives further clarification or instructions from the Board. In such event the
Advisor shall have no liability for acting in accordance with the specific
instructions of the Board so given. Notwithstanding the foregoing, the Advisor,
its directors, officers, employees and stockholders, and stockholders, directors
and officers of the Advisor’s Affiliates shall not be liable to the Company, the
Partnership, the Board or to the Stockholders for any act or omission by the
Advisor, its directors, officers, employees or stockholders, or stockholders,
directors or officers of the Advisor’s Affiliates taken or omitted to be taken
in the performance of their duties under this Agreement except as provided in
Sections 23 and 24 of this Agreement.

8. Fees.

(a) Acquisition Fee.

(i) The Advisor or its Affiliates shall receive as compensation for services
rendered in connection with the investigation, selection and acquisition of
Properties or Real Estate Related Securities (by purchase, investment or
exchange) funded by equity raised during the Offering Stage by the Advisor or
its Affiliates, including any acquisitions completed after the end of the
Offering Stage and/or the termination of this Agreement an acquisition fee
payable by the Company (the “Acquisition Fee”). The Acquisition Fees shall be
calculated as provided below.

(ii) The total Acquisition Fee paid to the Advisor or its Affiliates for
services provided by the Advisor, its Affiliates or sub-contractors thereof, but
excluding real estate commissions paid to real estate broker Affiliates of the
Advisor, shall be (x) with respect to Real Estate Related Securities, one and
one-half percent (1.5%) of the Contract Purchase Price of each such Real Estate
Related Security and (y) with respect to Properties, determined as follows:



  (A)   for the first Three Hundred Seventy-Five Million Dollars ($375,000,000)
in aggregate Contract Purchase Price for Properties acquired directly or
indirectly by the Company after the Effective Date, two and one-half percent
(2.5%) of the Contract Purchase Price of each such Property;



  (B)   for the second Three Hundred Seventy-Five Million Dollars ($375,000,000)
in aggregate Contract Purchase Price for Properties acquired directly or
indirectly by the Company after the Effective Date, two percent (2.0%) of the
Contract Purchase Price of each such Property; provided that if based on
reasonable projections regarding the net proceeds to be obtained from the
Company’s initial public offering (assuming the use of leverage equal to 50% of
the Contract Purchase Price for the Company’s Properties and taking into account
actual or anticipated purchases of Real Estate Related Securities) the Company
does not believe that the Company will have adequate net proceeds to be able to
acquire the full Three Hundred Seventy-Five Million Dollars ($375,000,000) in
aggregate Contract Purchase Price for Properties contemplated by this clause
(B), then the Acquisition Fee for the remaining Properties to be acquired shall
be adjusted downward, but not below one and one-half percent (1.5%); and



  (C)   for above Seven Hundred Fifty Million Dollars ($750,000,000) in
aggregate Contract Purchase Price for Properties acquired directly or indirectly
by the Company after the Effective Date, two and one-quarter percent (2.25%) of
the Contract Purchase Price of each such Property.

(iii) In the event that (x) the Advisor terminates this Agreement other than
pursuant to Section 20(c) and (y) the average Acquisition Fee for acquisitions
taking place after the Effective Date for which the Advisor is entitled to a fee
exceeds an average of two and one-quarter percent (2.25%) for Properties (for
whatever reason), the Company shall be entitled to repayment in the amount equal
to the aggregate amount of such Acquisition Fees over such average. If the
Company is entitled to repayment of any Acquisitions Fees pursuant to this
Section 8(a)(iii), then the Advisor shall repay such amounts within five
(5) business days of the date of termination.

(iv) At the Advisor’s discretion, a portion of the Acquisition Fee may be paid
to third-party developers for services rendered. Acquisition Fees shall be
payable on the acquisition of a specific Property, on the acquisition of a
portfolio of Properties through a purchase of assets, controlling securities or
by joint venture, by a merger or similar business combination or other
comparable transaction, or on the completion of development of a Property or
Properties for the Company, including the acquisition of any Properties funded
by equity raised during the Offering Stage by the Advisor or its Affiliates
which are completed after the end of the Offering Stage and/or the termination
of this Agreement. However, the total of all Acquisition Fees and Acquisition
Expenses payable with respect to any Property or Real Estate Related Security
that is acquired shall not exceed six percent (6%) of the Contract Purchase
Price or the Total Development Cost (as applicable) of such Property or Real
Estate Related Security unless fees in excess of such amount are approved by a
majority of the Board of Directors, including a majority of the Independent
Directors, and the total of all Acquisition Fees and Acquisition Expenses
payable with respect to all Properties or Real Estate Related Securities,
whether or not acquired, shall not exceed six percent (6%) of the Contract
Purchase Price or the Total Development Cost (as applicable) of the Properties
and Real Estate Related Securities actually acquired unless fees in excess of
such amount are approved by a majority of the Board of Directors, including a
majority of the Independent Directors.

(b) Asset Management Fee. Subject to the overall limitations contained below in
this Section 8(b), commencing on the Effective Date, the Advisor shall be paid a
monthly fee for the services rendered in connection with the management of the
Company’s assets (the “Asset Management Fee”) in an amount equal to one-twelfth
of one-half of one percent (0.5%) of the Average Invested Assets calculated as
of the close of business on the last day of each preceding month; provided,
however, that the Company’s obligation to pay the Asset Management Fee shall be
subject to the Stockholders receiving annualized Distributions in an amount
equal to five percent (5%) per annum of Invested Capital (as such term is
defined in the Articles of Incorporation). The Asset Management Fee shall be
payable by the Company in cash or in Shares at the election of the Advisor in
whole or in part, from time to time, by the Advisor (without interest);
provided, however, that the Company may object to the Advisor’s election and
refuse to pay the Advisor in Shares if such payment would result in a conflict
with any provision of the Articles of Incorporation. If the Advisor elects to
receive the Asset Management Fee in the form of Shares and such election does
not conflict with any provision of the Articles of Incorporation, then the
Shares shall be valued at a price per share equal to the average closing price
of the Shares over the ten trading days immediately preceding the date of such
election if the Shares are Listed at such time. If the Shares are not Listed and
the Company is still in its Offering Stage at such time, the Advisor will
estimate the per share value of the Shares at a price per share equal the most
recent price paid to acquire a Share (excluding any Shares sold at purchase
price discounts for certain categories of purchasers). If the Shares are not
Listed and the Offering Stage has been completed for twelve (12) months at such
time, the Shares shall be valued at a price per share equal the published annual
estimated value of the shares as determined by the Advisor based upon the
Appraised Value of the Properties on the date of election.

(c) Disposition Fee. If the Advisor or an Affiliate of the Advisor provides a
substantial amount of the services (as determined by a majority of the
Independent Directors) in connection with the Sale of one or more Properties,
the Advisor or such Affiliate shall receive at closing a disposition fee equal
to the lessor of (i) one and three quarters percent (1.75%) of the Contract
Sales Price of such Property or Properties, or (ii) fifty percent (50%) of a
Competitive Real Estate Commission given the circumstances surrounding the sale
(the “Disposition Fee”). In each case in which a Disposition Fee may be payable,
the precise amount of the fee within the limits set forth in the preceding
sentence shall be determined by the Board, including a majority of the
Independent Directors, based upon the extent of the services provided by the
Advisor or its Affiliate and market norms for the services provided.
Notwithstanding anything to the contrary herein, no Disposition Fee shall be
payable to the Advisor or its Affiliate for Property Sales if such Sales involve
the Company selling all or substantially all of its Properties in one or more
transactions designed to effectuate a business combination transaction (as
opposed to a Company liquidation, in which case the Disposition Fee would be
payable if the Advisor or an Affiliate provides a substantial amount of services
as provided above). Any Disposition Fee payable under this section may be paid
in addition to real estate commissions paid to non-Affiliates, provided that the
total real estate commissions (including such Disposition Fee) paid to all
Persons by the Company for each Property shall not exceed an amount equal to the
lesser of (i) six percent (6%) of the Contract Sales Price of the Property or
(ii) the Competitive Real Estate Commission for the Property.

(d) Property Management Fee; Lease Fee. Either the Advisor, an Affiliate of the
Advisor or a non-Affiliated third party as the Property Manager shall receive a
monthly property management fee equal to four percent (4%) of the monthly Gross
Income from each Property managed by such Property Manager (the “Property
Management Fee”). In addition, the Advisor, an Affiliate of the Advisor or a
non-Affiliated third party as the Property Manager may receive a separate fee
for any leasing activities in an amount not to exceed the fee customarily
charged in arm’s length transactions by others rendering similar services in the
same geographic area for similar properties, as determined by a survey of
brokers and agents in such area (the “Lease Fee”). The Lease Fee is generally
expected to range from three percent (3%) to eight percent (8%) of the gross
revenues generated during the initial term of the lease. In addition to the
above Property Management Fee and Lease Fee, for each Property managed directly
by a non-Affiliated Property Manager but where an Affiliate of the Advisor has
oversight responsibility over such non-Affiliated Property Manager, the Company
will pay such Affiliate of the Advisor a monthly oversight fee of up to one
percent (1%) of the Gross Income from the Property.

9. Expenses.

(a) Reimbursable Expenses. In addition to the compensation paid to the Advisor
pursuant to Section 8 hereof, the Company or the Partnership shall pay directly
or reimburse the Advisor for all of the expenses paid or incurred by the Advisor
(to the extent not reimbursable by another party, such as the dealer manager) in
connection with the services it provides to the Company and the Partnership
pursuant to this Agreement, including, but not limited to:

(i) the Organizational and Offering Expenses; provided, however, that within
sixty (60) days after the end of the month in which an Offering terminates, the
Advisor shall reimburse the Company to the extent (i) Capped O&O Expenses borne
by the Company exceed the maximum amount permitted pursuant to the prospectus
for the Offering and (ii) Organizational and Offering Expenses borne by the
Company exceed fifteen percent (15%) of the Gross Offering Proceeds raised in a
completed Offering;

(ii) Acquisition Fees and Acquisition Expenses incurred in connection with the
selection and acquisition of Properties, subject to the aggregate six percent
(6%) cap on Acquisition Fees and Acquisition Expenses set forth in Section 8(a)
above;

(iii) the actual cost of goods and services used by the Company and obtained
from entities not Affiliated with the Advisor, other than Acquisition Expenses,
including brokerage fees paid in connection with the purchase and sale of Real
Estate Related Securities;

(iv) interest and other costs for borrowed money, including discounts, points
and other similar fees;

(v) taxes and assessments on income of the Company or any of the Properties;

(vi) costs associated with insurance required in connection with the business of
the Company or by the Board;

(vii) expenses of managing and operating Properties owned by the Company,
whether payable to an Affiliate of the Company or a non-Affiliated Person;

(viii) all compensation and expenses payable to the Company’s employees and
Independent Directors and all expenses payable to the non-Independent Directors
in connection with their services to the Company and the Stockholders and their
attendance at meetings of the Directors and the Stockholders;

(ix) expenses associated with Listing or with the issuance and distribution of
securities other than the Shares, such as selling commissions and fees,
advertising expenses, taxes, legal and accounting fees, listing and registration
fees;

(x) expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Company to the Stockholders;

(xi) expenses of organizing, redomesticating, merging, liquidating or dissolving
the Company or of amending the Articles of Incorporation or the Bylaws;

(xii) expenses of maintaining communications with Stockholders or their
financial advisors, including the cost of preparation, printing, and mailing
annual reports and other Stockholder reports, proxy statements and other reports
required by governmental entities;

(xiii) administrative service expenses (including (a) personnel costs; provided,
however, that no reimbursement shall be made for costs of personnel to the
extent that such personnel perform services in transactions for which the
Advisor receives a separate fee, and (b) the Company’s allocable share of other
overhead of the Advisor such as rent and utilities);

(xiv) transfer agent and registrar’s fees and charges paid to third parties;

(xv) expenses associated with the disposition of Properties, including, subject
to Section 8(c), real estate commissions;

(xvi) audit, accounting, legal and other professional fees; and

(xvii) all other costs and expenses in any way relating to the operations of the
Company or the Partnership or the business of the Company or the Partnership
(other than any fees payable to the Advisor or its Affiliates).

(b) Other Services. Should the Board request that the Advisor, any Affiliate of
the Advisor or any director, officer or employee thereof render services for the
Company and the Partnership other than set forth in Section 3, such additional
services, if the Advisor elects to perform them, shall be separately compensated
at such rates and in such amounts as are agreed by the Advisor and the Board,
including a majority of the Independent Directors, subject to the limitations
contained in the Articles of Incorporation, shall not exceed an amount that
would be paid to non-Affiliated third parties for similar services, and shall
not be deemed to be services pursuant to the terms of this Agreement.

(c) Timing of and Limitations on Reimbursements.

(i) Expenses incurred by the Advisor on behalf of the Company and the
Partnership and payable pursuant to this Section 9 shall be reimbursed no less
than monthly to the Advisor. The Advisor shall prepare a statement documenting
the expenses of the Company and the Partnership during each quarter, and shall
deliver such statement to the Company and the Partnership within forty-five
(45) days after the end of each quarter.

(ii) The Company shall not reimburse the Advisor at the end of any fiscal
quarter Operating Expenses that, in the four consecutive fiscal quarters then
ended (the “Expense Year”) exceed (the “Excess Amount”) the 2%/25% Guidelines
for such year unless a majority of the Independent Directors determines that
such excess was justified, based on unusual and nonrecurring factors which a
majority of the Independent Directors deems sufficient. If a majority of the
Independent Directors does not approve such excess as being so justified, any
Excess Amount paid to the Advisor during a fiscal quarter shall be repaid to the
Company. If a majority of the Independent Directors determines such excess was
justified, then within sixty (60) days after the end of any fiscal quarter of
the Company for which total reimbursed Operating Expenses for the Expense Year
exceed the 2%/25% Guidelines, the Advisor, at the direction of a majority of the
Independent Directors, shall send to the Stockholders a written disclosure of
such fact, together with an explanation of the factors the Independent Directors
considered in determining that such excess expenses were justified. The Company
will ensure that such determination will be reflected in the minutes of the
meetings of the Board of Directors. All figures used in the foregoing
computation shall be determined in accordance with generally accepted accounting
principles applied on a consistent basis.

(iii) The foregoing reimbursements of expenses, as limited by this Agreement,
will be made regardless of whether any cash distributions are made to the
Stockholders.

10. Statements. The Advisor shall furnish to the Company not later than the
thirtieth (30th) day following the end of each Fiscal Year, a statement showing
a computation of the fees or other compensation payable to the Advisor or an
Affiliate of the Advisor with respect to such Fiscal Year under Sections 8 and 9
hereof. The final settlement of compensation payable under Sections 8 and 9
hereof for each Fiscal Year shall be subject to adjustments in accordance with,
and upon completion of, the annual audit of the Company’s financial statements.

11. Self-Management; Internalization. Company and Advisor agree that Company is
not required to pursue an internalization of management or any other functions
provided by the Advisor and the Property Manager. The Advisor acknowledges that
Company intends (but is not obligated) to proceed with a self-management program
that will not require internalization except as and when determined by Company.
Notwithstanding the provisions of Section 3 above, as the Company proceeds with
the self-management program, the duties and authorities of the Advisor shall be
subject to adjustment as determined by the Company from time to time. Advisor
further acknowledges that Company currently has a full-time Chief Executive
Officer, and intends (but is not obligated) to hire an asset manager and other
employees as part of its self-management program. To the extent that Company’s
Board of Directors determines that it is in the best interests of the
stockholders of Company to internalize (acquire from the Advisor) any management
functions provided by Advisor, the compensation payable to the Advisor for such
specific internalization shall be negotiated and agreed upon by the Independent
Directors and the Advisor. In the event Company does not self-manage property
management services, Company agrees to consider Advisor for continuation of such
services beyond the Offering Stage consistent with applicable market standards
and competitive rates.

12. Other Activities of the Advisor. Nothing herein contained shall prevent the
Advisor from engaging in other activities, including, without limitation, the
rendering of advice to other Persons (including other REITs) and the management
of other programs advised, sponsored or organized by the Advisor or its
Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, employee, or stockholder of the Advisor or its Affiliates to
engage in any other business or to render services of any kind to any other
partnership, corporation, firm, individual, trust or association. The Advisor
may, with respect to any investment in which the Company or the Partnership is a
participant, also render advice and service to each and every other participant
therein. The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and the Partnership and its obligations to or its interest in any other
partnership, corporation, firm, individual, trust or association.

13. Non-Solicitation. The Company agrees not to solicit any current and/or
future employees of Advisor for employment or in any consulting or similar
capacity during the Offering Stage and for two (2) years following the
termination of the Offering Stage.

14. Key Persons. The Advisor agrees to take reasonable steps to retain key
employees designated in writing by the Company so that they are available to
provide ongoing non-exclusive services consistent with this Agreement for the
benefit of Company until the end of the Offering Stage and for any remaining
services to be provided thereafter by the Advisor. The Company acknowledges that
such key employees are at-will employees and will be providing services to other
investment programs managed by the Advisor and its Affiliates.

15. Liaison. The Advisor shall establish a proactive liaison program under which
a person designated by the Advisor shall participate on an ongoing basis with
key persons at the Company in (1) reviewing proposed business transactions and
other matters and (2) timely providing to the Company ongoing information
concerning the Advisor, including the information requested by the Company from
time to time. The program shall also include the Chief Executive Officer and the
executive management team of the Company meeting on an ongoing basis with
designated representatives (e.g., Gary Hunt and/or Jeff Hanson) of the Advisor.

16. Information Furnished to the Advisor. The Board of Directors will keep the
Advisor informed concerning the investment and financing policies of the
Company. The Board of Directors shall notify the Advisor promptly of its
intention to make any investments or to sell or dispose of any existing
investments. Upon request of the Advisor, the Company shall furnish the Advisor
with a certified copy of any Company financial statements, a signed copy of each
report prepared by independent certified public accountants, and such other
information with regard to its affairs as the Advisor may reasonably request.

17. Coordination — New REIT. The Company acknowledges that if GERI (or an
Affiliate of GERI) takes steps to establish a new healthcare REIT, GERI agrees
to coordinate the timing, marketing and other activities for such new healthcare
REIT, so that same shall not negatively impact the existing REIT. Based on the
existing REIT continuing in business, the equity raising for any new healthcare
REIT shall not begin until after the end of the Offering Stage; provided that,
consistent with industry practice and standards and without there being any
negative impact on the equity raising of the Company (as reasonably  determined
by the Company), any new healthcare REIT may initiate a limited equity raise
from a limited broker dealer group, commencing August 1, 2009 or later, to
satisfy the escrow requirements applicable to any new healthcare REIT.

18. Relationship of Advisor and Company. The Company, the Partnership and the
Advisor are not partners or joint venturers with each other, and nothing in this
Agreement shall be construed to make them such partners or joint venturers or
impose any liability as such on either of them.

19. Term. This Agreement shall continue in force until September 20, 2009,
subject to earlier termination as set forth herein.

20. Termination.

(a) By Either Party. This Agreement may be terminated upon sixty (60) days
written notice without cause or penalty, by either party (if by the Company,
only upon approval of a majority of the Independent Directors).

(b) By the Company. At the sole option of the Company, this Agreement shall be
terminated immediately, subject to the thirty (30)-day cure period for a “for
Cause” termination due to a material breach of this Agreement, upon written
notice of termination from the Board of Directors to the Advisor if any of the
following events occur:

(i) For Cause;

(ii) A court of competent jurisdiction enters a decree or order for relief in
respect of the Advisor in any involuntary case under the applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoints a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Advisor or for any substantial part of its property or orders
the winding up or liquidation of the Advisor’s affairs; or

(iii) The Advisor commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case under any such law, or
consents to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the Advisor
or for any substantial part of its property, or makes any general assignment for
the benefit of creditors, or fails generally to pay its debts as they become
due.

The Advisor agrees that if any of the events specified in subsections (ii) or
(iii) of this Section 20(b) occur, it will give written notice thereof to the
Company within seven (7) days after the occurrence of such event.

(c) By the Advisor. At the sole option of the Advisor, this Agreement shall be
terminated immediately, subject to the thirty (30)-day cure period for a “Good
Reason” termination due to a material breach of this Agreement, upon written
notice of termination from the Advisor to the Company that the Advisor has Good
Reason to terminate this Agreement.

(d) Survival.

(i) The provisions of Sections 11, 13, 14, 22 through 37, and the provisions of
Section 8(a), but only to the extent the provisions of Section 8(a) relate to
matters after the termination of this Agreement, shall survive expiration or
termination of this Agreement; and

(ii) The provisions of Section 17 shall survive the termination of this
Agreement through the Offering Stage unless the Company terminates this
Agreement other than pursuant to Section 20(b).

21. Assignment. This Agreement shall not be assigned by the Advisor to a
non-Affiliate. This Agreement may be assigned by the Advisor to an Affiliate
with the approval of the Board, including a majority of the Independent
Directors. Notwithstanding the foregoing, the Advisor may assign any rights to
receive fees or other payments under this Agreement without obtaining the
approval of the Board. This Agreement shall not be assigned by the Company or
the Partnership without the consent of the Advisor, except in the case of an
assignment by the Company or the Partnership to a corporation or other
organization which is a successor to all of the assets, rights and obligations
of the Company or the Partnership, as the case may be, in which case such
successor organization shall be bound hereunder and by the terms of said
assignment in the same manner as the Company and the Partnership is bound by
this Agreement.

22. Payments to and Duties of Advisor Upon Termination. Payments to the Advisor
pursuant to this Section 22 shall be subject to the 2%/25% Guidelines to the
extent applicable.

(a) After the expiration or termination of this Agreement, the Advisor shall not
be entitled to compensation for further services hereunder except that it shall
be entitled to the Acquisition Fee to the extent provided by Section 8(a) and it
shall be entitled to receive from the Company within thirty (30) days after the
effective date of such termination all unpaid reimbursements of expenses and all
earned but unpaid fees payable to the Advisor prior to termination of this
Agreement; and

(b) The Advisor shall promptly upon termination:

(i) pay over to the Company all money collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

(ii) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(iii) deliver to the Board all assets, including Properties and Real Estate
Related Securities, and documents of the Company then in the custody of the
Advisor; and

(iv) cooperate with the Company to provide an orderly management transition.

23. Indemnification by the Company.

(a) The Company shall indemnify and hold harmless the Advisor and its
Affiliates, including their respective officers, directors, partners and
employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, provided that
the Company shall not indemnify and hold harmless the Advisor or its Affiliates
unless:

(i) the Advisor or its Affiliates have determined, in good faith, that the
course of conduct which caused the loss or liability was in the best interests
of the Company;

(ii) the Advisor or its Affiliates were acting on behalf of or performing
services for the Company;

(iii) such liability or loss was not the result of negligence or misconduct by
the Advisor or its Affiliates; and

(iv) such indemnification or agreement to hold harmless is recoverable only out
of Company’s net assets and not from its stockholders.

The obligation of the Company to indemnify or hold harmless the Advisor and its
Affiliates shall also be subject to any limitations imposed by Maryland law.

24. Indemnification by Advisor. The Advisor shall indemnify and hold harmless
the Company from contract or other liability, claims, damages, taxes or losses
and related expenses, including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, willful misfeasance, misconduct, or reckless disregard of its duties, but
the Advisor shall not be held responsible for any action of the Board in
following or declining to follow advice or recommendation given by the Advisor.

25. Fidelity Bond. The Advisor shall not be required to obtain or maintain a
fidelity bond in connection with the performance of its services hereunder.

26. Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:

     
To the Board and to the Company:
  Grubb & Ellis Healthcare REIT, Inc.
Suite 200
1551 N. Tustin Avenue
Santa Ana, CA 92705
Attention: Chief Executive Officer
To the Partnership:
  Grubb & Ellis Healthcare REIT Holdings, LP
Suite 200
1551 N. Tustin Avenue
Santa Ana, CA 92705
Attention: Chief Executive Officer of
Grubb & Ellis Healthcare REIT, Inc.,
its General Partner
To the Advisor:
  Grubb & Ellis Healthcare REIT Advisor, LLC
Suite 200
1551 N. Tustin Avenue
Santa Ana, CA 92705
Attention: Chief Executive Officer
With a copy to:
  Cox, Castle & Nicholson LLP
2049 Century Park East, Suite 2800
Los Angeles, CA 90067
Attention: John F. Nicholson, Esq.

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 26.

27. Amendments. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
each of the parties hereto, or their respective successors or assignees.

28. Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

29. Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Maryland.

30. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

31. Indulgences, Not Waiver. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

32. Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

33. Titles Not to Affect Interpretation. The titles of sections and subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

34. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, taken together, bear the signatures of all of the
parties reflected hereon as the signatories.

35. Name. Grubb & Ellis Healthcare REIT Advisor, LLC or an Affiliate thereof has
a proprietary interest in the name “Grubb & Ellis.” Accordingly, and in
recognition of this right, if at any time the Company or the Partnership ceases
to retain Grubb & Ellis Healthcare REIT Advisor, LLC or an Affiliate thereof to
perform the services of the Advisor under this Agreement, the Company or the
Partnership, as the case may be, will, promptly after receipt of written request
from Grubb & Ellis Healthcare REIT Advisor, LLC, cease to conduct business under
or use the name “Grubb & Ellis” or any variation or derivative thereof and the
Company and the Partnership shall each use its best efforts to change their
respective names (and the names of any of their Affiliates) to a name that does
not contain the name “Grubb & Ellis” or any other word or words that might, in
the sole discretion of the Advisor, be susceptible of indication of some form of
relationship between the Company and the Advisor or any Affiliate thereof.
Consistent with the foregoing, the parties acknowledge and agree that the
Advisor or one or more of its Affiliates has in the past and may in the future
organize, sponsor or otherwise permit to exist other investment vehicles
(including vehicles for investment in real estate) and financial and service
organizations having “Grubb & Ellis” as a part of their name, all without the
need for any consent (and without the right to object thereto) by the Company or
its Board.

36. Follow-On Offering by REIT. The Company acknowledges that it currently does
not intend to pursue a follow-on offering, provided nothing herein limits the
Company’s rights in the future.

37. Right of First Refusal. In the event that GERI identifies an opportunity to
make an investment in one or more office buildings or other facilities for which
greater than fifty percent (50%) of the gross rentable space at such office
buildings or other facilities is leased to, or is reasonably expected to be
leased to, one or more medical or healthcare-related tenants, either directly or
indirectly through an Affiliate or in a joint venture or other co-ownership
arrangement, for itself or for any other GERI-sponsored or managed program, then
GERI agrees that it shall provide the Company with the first opportunity to
purchase such investment and that it shall provide all necessary information to
the Advisor in order to enable the Board of Directors to determine whether to
proceed with such investment. The Advisor shall present such information to the
Board of Directors within three (3) business days of receipt from GERI. In the
event that the Board of Directors does not affirmatively authorize the Advisor
to proceed with the investment on behalf of the Company within seven (7) days of
receipt of such information from the Advisor, then GERI may proceed with the
investment opportunity for its own account or offer the investment opportunity
to any other person or entity. This section shall remain in effect after the end
of the Offering Stage so long as monies raised by Advisor are available for
funding new acquisitions of Properties for which Advisor will continue to be
eligible to receive an Acquisition Fee pursuant to Section 8(a) hereof.

[Signatures Appear on Next Page]

1

IN WITNESS WHEREOF, the parties hereto have executed this Advisory Agreement as
of the day and year first above written.

 
GRUBB & ELLIS HEALTHCARE REIT, INC.
By: /s/ Scott D. Peters
Name: Scott D. Peters
Title: Chief Executive Officer & President
GRUBB & ELLIS HEALTHCARE REIT HOLDINGS, LP
By: Grubb & Ellis Healthcare REIT, Inc.,
its General Partner
By: /s/ Scott D. Peters
Name: Scott D. Peters
Title: Chief Executive Officer &
President
GRUBB & ELLIS HEALTHCARE REIT ADVISOR, LLC
By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President
GRUBB & ELLIS REALTY INVESTORS, LLC (solely for purposes of Sections 17 and 37
of this Agreement)
 
By: /s/ Jeffrey T. Hanson
Name: Jeffrey T. Hanson
Title: President

2